DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 03/22/2021. In virtue of this communication, claims 1 – 20  are currently pending in the instant application.
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 – 8, 10, 11, 14, 15, 17 – 20 of U.S. Patent No. 10,958,784 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of claims 1 – 20 of the instant application are found in claims 1, 5 – 8, 10, 11, 14, 15, 17 – 20 of U.S. Patent No. 10,958,784 B1.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3 – 8, 10 – 15, and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Studnicka et al. (hereinafter “Studnicka”) (Pub # US 2018/0096334 A1) in view of Gandhi et al. (hereinafter “Gandhi”) (Pub # US 2013/0159170 A1).
Regarding claims 1, 8, and 15, Studnicka discloses a method, comprising: 
analyzing, by a user device (see FIG. 1, [0084] for a computing system that corresponds to the first user device 102, second user device 112, and/or payment service provider computer, see FIG. 6 for a device with memory and processor, and see FIG. 4, [0069] for facilitating voice activated remittances is performed by one or more components of the system 100 of FIG. 1, such as the payment application 104) and based on a call from a calling device, a transcription of voice input, from the calling device, related to a purpose of the call (see FIG. 4, [0025], [0063], [0069] – [0073] for the system 100 (i.e., the payment application) monitors at least one audio stream corresponding to the real-time voice communication, which identify a set of words spoken during the real-time voice communication between the first and second user device, which indicate a desired payment transaction between the first user and the second user);
outputting, by the user device, one or more input options that permit a response to the purpose of the call (see 404 – 408 in FIG.4, [0016], [0029], [0063] for the payment application generate and/or display a notification that indicates a request for the first user to authorize remittance of the payment amount based on the identified set of words spoken during the real-time voice communication); 
detecting, by the user device, a user interaction with a specific input option of the one or more input options (see 410 in FIG. 4, [0030], [0074] for in response to the request, the payment application receives an authorization indication (e.g., via an input by the first user) that indicates the desired payment transaction is authorized by the first user); and 
performing, by the user device, an action associated with the specific input option based on detecting the user interaction with the specific input option. (see 412 – 414 in FIG.4, [0074] – [0076] for determining the desired payment transaction is authorized, then determine first account information associated with a first account of the first user and the second account information associated with a second account of the second user, and cause the payment amount to be transferred between the first account and the second account). 
Studnicka does not disclose specifically that screening a call.
In an analogous art, Gandhi discloses screening a call (see Gandhi, Fig. 4A- 4C, Fig. 5A - 5C, [0009] – [0010] for a button or link is provided on a display of a user's mobile phone during a phone call with another party, where the user may select the button or link to make a payment request to or from that party during the call).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Studnicka, and have in-call payment application on a payer's mobile phone presents a custom in-call screen, as taught by Gandhi, thereby provides integrated access to payment service providers to facilitate electronic payment transactions during a phone call such that enhance facilitating the use of smart phone in financial transactions, as discussed by Gandhi (see Gandhi, [0002], [0007] – [0008]).

Regarding claims 3 and 10,  Studnicka in view of Gandhi disclose automatically screening the call from the calling device based on information associated with a user of the user device, the information including one or more of: user preference information (i.e., user ID), registration information, whitelist information, blacklist information, or user device setting information (see Gandhi, Fig. 4A – 4C, 5A – 5D, [0010] – [0011], [0042], [0052] for automatically retrieve user ID without the user input).  The motivation would enhance facilitating the use of smart phone in financial transactions, as discussed by Gandhi (see Gandhi, [0002], [0007] – [0008]).
Regarding claims 4 and 11,  Studnicka in view of Gandhi disclose where performing the action comprises: causing the action to be performed in conjunction with an account backend device (see Studnicka, [0015] – [0019], [0024] for payment application cause the payment amount to be remitted from the first financial account to the second financial account wherein the financial accounts provided by the payment service provide).
Regarding claims 5 and 18,  Studnicka in view of Gandhi disclose providing, for display, the transcription of the voice input and information identifying the one or more input options (see Studnicka, FIG.4, [0016], [0029], [0063] for the payment application generate and/or display a notification that indicates a request for the first user to authorize remittance of the payment amount based on the identified set of words spoken during the real-time voice communication).
Regarding claims 6, 13, and 19, Studnicka in view of Gandhi disclose where performing the action comprises: transmitting a request that causes funds to be transferred from a first account associated with the user device to a second account associated with the calling device; or transmitting a message requesting authentication information to the calling device (see Studnicka, [0018] for request transfer of money from the first financial account to the second financial account).
Regarding claims 7, 14, and 20, Studnicka in view of Gandhi disclose analyzing the transcription of the voice input to detect one or more keywords in the transcription of the voice input, wherein the one or more keywords indicate the purpose for the call (see Studnicka, FIG. 4, [0025], [0063], [0069] – [0073] for the payment application monitors at least one audio stream corresponding to the real-time voice communication, which identify a set of words spoken during the real-time voice communication between the first and second user device, which indicate a desired payment transaction between the first user and the second user).
Regarding claim 12,  Studnicka in view of Gandhi discloses receive the voice input; and convert the voice input into text using one or more speech-to-text models (see Studnicka, [0012], [0027] for the speech analysis application is executed to generate a text translation corresponding to the real-time voice communication).
6.	Claims 2, 9, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Studnicka et al. (hereinafter “Studnicka”) (Pub # US 2018/0096334 A1) in view of Gandhi et al. (hereinafter “Gandhi”) (Pub # US 2013/0159170 A1) as applied to claims 1, 8, 15 above, and further in view of Sawant et al. (hereinafter “Sawant”) (Patent # US 10,110,738 B1).
	Regarding claim 2,  Studnicka in view of Gandhi do not disclose specifically that where outputting the one or more input options that permit the response to the purpose of the call comprises outputting the one or more input options that permit the response to the purpose of the call based on a fraud likelihood, wherein the fraud likelihood is calculated by the user device or is received from another device.
	In an analogous art, Sawant discloses where outputting the one or more input options that permit the response to the purpose of the call comprises: outputting the one or more input options that permit the response to the purpose of the call based on a fraud likelihood, wherein the fraud likelihood is calculated by the user device or is received from another device (see Sawant, Fig. 5, col. 11 lines 1 – 4, 29 – 40 for display the estimated likelihood that the incoming voice call is fraudulent and display suggested instructions to the user (e.g., to terminate the call, to avoid providing certain types of personal information and/or to avoid taking certain types of actions, such as money transfers, and see col. 12 lines 21 – 54 for performing module 110 of the computing system perform the security action during the voice call and provide alert and/or drop the call during the voice call).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Studnicka / Gandhi, and have outputting the input option that permit the response to the purpose of the call based on a fraud likelihood, wherein the fraud likelihood is calculated and  received from another device thereby performing a security action during the incoming voice call such that enhance facilitating the use of smart phone in financial transactions, as discussed by Sawant (see Sawant, col. 1 lines 36 – 38, col. 11 lines 39 – 40).
Regarding claim 9,  Studnicka in view of Gandhi and Sawant disclose output the one or more input options that permit the response to the call based on a fraud likelihood, wherein the fraud likelihood is calculated based on one or more of: identity information about a caller (i.e., caller identifier is unknown), a location identifier of the caller, or an amount of funds requested (see Sawant, Fig. 5, col. 11 lines 1 – 4, and lines 29 – 40). The motivation would enhance facilitating the use of smart phone in financial transactions, as discussed by Sawant (see Sawant, col. 1 lines 36 – 38, col. 11 lines 39 – 40).
Regarding claim 16,  Studnicka in view of Gandhi and Sawant disclose output an indication option along with the one or more input options based on a fraud likelihood, wherein the fraud likelihood is calculated by the user device or is received from another device, and wherein the indication is one or more of: an alert (see alert 530 in Fig. 5), a popup, or a notification (see Sawant, Fig. 5, col. 11 lines 1 – 4, 29 – 40 for display the estimated likelihood that the incoming voice call is fraudulent and display suggested instructions to the user (e.g., to terminate the call, to avoid providing certain types of personal information and/or to avoid taking certain types of actions, such as money transfers, and see col. 12 lines 21 – 54 for performing module 110 of the computing system perform the security action during the voice call and provide alert and/or drop the call during the voice call). The motivation would be performing a security action during the incoming voice call such that enhance facilitating the use of smart phone in financial transactions, as discussed by Sawant (see Sawant, col. 1 lines 36 – 38, and col. 11 lines 39 – 40).
Regarding claim 17,  Studnicka in view of Gandhi and Sawant disclose receive the request to automatically screen the call from the calling device based on blacklist information (see Gandhi, Fig. 4A – 4C, 5A – 5D, [0010] – [0011], [0042], [0052] for automatically retrieve user ID without the user input, see Sawant, col. 1 lines 24 – 25 for filtering the call based on the blacklists). The motivation would be performing a security action during the incoming voice call such that enhance facilitating the use of smart phone in financial transactions, as discussed by Sawant (see Sawant, col. 1 lines 36 – 38, and col. 11 lines 39 – 40).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645